Citation Nr: 1438044	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression with insomnia.

2.  Entitlement to service connection for sexual dysfunction, including as secondary to depression and treatment for depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for the claimed conditions.

Although the Veteran filed a claim for depression, the Board has recharacterized the Veteran's claim as service connection for an acquired psychiatric disorder in light of the various psychiatric diagnoses contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran submitted two separate VA Form 9 substantive appeals which contained conflicting information as to whether he desired a Board hearing.  In July 2014, the Board requested clarification from the Veteran as to whether he wished to testify at such a hearing.  However, no response was received.  Therefore, as stated in the clarification letter, the Board will assume that no hearing is desired.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.


FINDINGS OF FACT

1.  Schizoaffective disorder with depression is etiologically related to service.

2.  Erectile dysfunction is proximately due, in part, to treatment for a psychiatric condition.



CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective disorder with depression have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefits sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Acquired Psychiatric Condition

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In addressing the Veteran's claim for a psychiatric condition, the Board notes that there is evidence of a personality disorder.  Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

With respect to element (1), the Veteran has been diagnosed with depressive disorder, depressive disorder with psychotic features, and schizoaffective disorder during the period on appeal.  Earlier treatment records reflect a history of mental health treatment dating back to 1990.  Therefore, a current disability has been demonstrated.

With respect to element (2), in-service incurrence of a disease, service treatment records show the Veteran was treated for complaints of depression in March 1979.  These records show that he had been admitted for treatment of an ulcer disease.  A Minnesota Multiphasic Personality Inventory (MMPI) conducted at the time was rated as invalid by the Veteran's attempt to appear sick.  When confronted with this, he stated that he wanted to get out of the Army.  He was sent on a weekend pass, but returned threatening suicide to further his chances of getting out.  He described disliking the Army, his job, and the people in his unit.  He was diagnosed with acute adult situational reaction, manifested by anxiety, mild depression, and threats of suicide.  The examining physician indicated that this was incurred in the line of duty, but that there was a minimal degree of associated impairment for further military duty.  The Veteran was also diagnosed with chronic inadequate personality, which existed prior to service and was not incurred in the line of duty, and the examining physician indicated that there was a marked level of impairment for further military duty.  The examining physician stated that the Veteran should be seriously considered for separation from the military as it was felt he would not effectively adjust to military life.  Notably, a separate treatment record reflects a finding of "acute schizo reaction."  These findings in service satisfy element (2).

With respect to element (3), a nexus between the claimed in-service disease or injury and the current disability, the Board notes that there are two VA opinions and a private opinion addressing the etiology of the Veteran's condition.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

A July 2010 VA opinion stated that the Veteran was not treated for depression while in service and, in fact, was discharged due to being unable to adapt to military life.  This examiner further stated that the Veteran's treatment for depression beginning in 1990 is not at all related to his brief period of service over 20 years prior to that time.  Therefore, his depression and insomnia were not due to or caused by his military service.

A December 2012 VA opinion similarly concluded that the Veteran was not treated for depression in service.  Rather, he had a history of being distressed about being in the Army.  The examiner noted the invalid MMPI results reportedly due to his hopes of discharge based on the results of that instrument, and that it was suggested at the time that the Veteran be separated due to his Axis II diagnosis.  The examiner further noted that, after service, the Veteran was first treated for depression in 1990, two decades after service.  For these reasons, his current symptoms were not related to military service.

In contrast, a September 2011 private opinion diagnosed schizoaffective disorder, which the private physician noted to be defined as "an uninterrupted period of illness during which, at some time, there is either a major depressive episode, a manic episode, or a mixed episode, concurrent with symptoms that meet Criterion A for schizophrenia."  It was also noted that the Veteran reported continuing to experience the symptoms which first appeared while he was in the Army.  The examiner stated that the symptom complex identified in the military was at least as likely as not the same condition that he currently had, though it was interpreted differently and therefore treated differently.

In weighing the probative value of these opinions, the Board acknowledges that all three are based on a review of the claims file and an examination of the Veteran.  Notably, both VA opinions stated that the Veteran was not treated for depression in service, and that the earliest documented mental health treatment was 20 years after service.  However, service treatment records clearly reflect that while the Veteran was diagnosed with an acute adult situational reaction, this condition was manifested by depression.  Moreover, as the Veteran was treated and discharged in 1979, his post-service records from 1990 show treatment 11 years after discharge, not 20 years as stated in the opinions.  Finally, neither VA opinion addressed the finding of an "acute schizo reaction" documented in the service treatment records.

On the other hand, the private opinion's conclusion is based, in part, on a history provided by the Veteran, which included a report that the Veteran began hearing voices in service.  The Board notes that "hearing voices" was not a complaint or symptom recorded in any of the service records that extensively documented the Veteran's condition at the time.  Nevertheless, the private physician's statement that the Veteran symptom complex in service is the same condition (schizoaffective disorder) he currently has is somewhat substantiated by the finding of an acute schizo reaction in service, though this record was not directly addressed in the opinion.

In weighing the medical conclusions and stated deficiencies associated with each opinion, the Board finds that the overall probative value of the September 2011 private opinion is at least equal to the value of the VA opinions in this case.  In other words, the evidence is in equipoise as to whether there is a nexus between the Veteran's current psychiatric condition and service.  Therefore, resolving all doubts in the Veteran's favor, element (3) of service connection for an acquired psychiatric disorder has been satisfied as well.

As all three elements of service connection have been met, service connection for schizoaffective disorder with depression is warranted.



B.  Sexual Dysfunction

The Veteran contends that he experiences sexual dysfunction as a result of his psychiatric condition and the medications used to treat it.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A July 2010 VA examiner diagnosed the Veteran with erectile dysfunction and could be caused by three things: 1) poor controlled diabetes, 2) hypertension treated with blood pressure medication, and 3) depression treated with various medicines.  The examiner was unable to differentiate which would be the most likely cause of erectile dysfunction.

In view of the examiner's opinion, the Board finds that the evidence indicates it is at least as likely as not that erectile dysfunction is caused, in part, by the Veteran's psychiatric disorder and treatment.  As service connection for schizoaffective disorder with depression has been established, service connection for erectile dysfunction on a secondary basis is also warranted.


ORDER

Service connection for schizoaffective disorder with depression is granted.

Service connection for erectile dysfunction is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


